DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 11/09/2021 are pending and being examined. Claims 1, 8, and 15 are independent form.

Priority
3.	This application is a CON of 16/512,344 filed on 07/15/2019, now PAT 11195283.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5-1.	Claims 1, 3, 6-8, 10, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Pat. 9,443,516, hereinafter “Takeda”) in view of Somanath (US Pub 2016/0171706, hereinafter “Somanath”). Takeda is cited by applicant in IDS received on 7/29/2020.

Regarding claim 1, Takeda discloses a computer-implemented method (the method and the system for color image segmentation; see abstract and fig.2A-fig.2B)) comprising: 
receiving a plurality of frames of a video, wherein each frame includes depth data and color data for a plurality of pixels (the method may receive the input data 12 including a color image of a video and its depth map; see 12 of fig.2A, and col.4, lines 41-60; see figs.1A-1B; see col.8, lines 28-40); and 
for each frame: based on the depth data, generating an initial segmentation mask that categorizes each pixel of the frame as foreground pixel or background pixel (based on the input data 12, the method may generate the initial object mask 44 whether for a known or unknown object; see 44 of fig. 2B and col.5, lines 11-13);
 detecting a head bounding box is based on one or more of the color data or the initial segmentation mask (the method, for example, may generate the segmentation mask shown in fig.7B on the base of the input data and the initial face region 212 shown in fig.7A; see figs.7A-fig.78 and col.8, lines 3-24), wherein the head bounding box includes pixels corresponding to head portions of the frame and wherein detecting the head bounding box comprises: detecting one or more valid faces in the frame, wherein each valid face is associated with a face area that includes face pixels of the face (wherein the initial face region/mask 212 is generated by face detection process shown in fig.3 and col.5 lines 53-67); and expanding the face area for each valid face to obtain a head area corresponding to the valid face, wherein the head bounding box includes the head area for each valid face (wherein the segmentation mask shown in fig.7B is generated by expanding the initial face region/mask 212 shown in fig.7A; see figs.7A-fig.7B and col.8, lines 3-24); 
determining, based on the head bounding box, a trimap that classifies each pixel of the frame as one of known background, known foreground, or unknown, based on a first trimap for non-head portions of the frame and a second trimap for head portions of the frame (wherein the segmentation mask shown in fig.7B includes a background region 216, a foreground region 220, and an unknow region 218, see figs.7A-fig.7B and col.8, lines 3-24; wherein the segmentation mask shown in fig.7B is determined based on the known object (i.e., the face) mask generation 38 and the unknown object (i.e., the non-face) mask generation 30, see 30 and 38 of fig.2B, and col.4 line 41—col.5 line 15. It also should be noticed that the initial object mask 44 is generated after the generation of the known object and unknown object masks 38 and 30, see fig.2B). 

Takeda does not explicitly disclose: “for each pixel of the frame that is classified in the trimap as unknown, calculating a weight for the pixel and storing the weight in a weight map; and performing fine segmentation based on the color data, the trimap, and the weight map to obtain a binary mask for the frame”, as recited in the claim, instead Takeda discloses “a joint Bayes classifier” for further refining the initial segmentation mask (see fig.5 and col.6 line 49—col.7 line 13). However, in the same field of endeavor, Somanath teaches: for each pixel of the downsampled frame that is classified as unknown (after pre-segmentation pixel-by-pixel, see 325 of fig.3A and para.52), calculating a weight for the pixel and storing the weight in a weight map; and performing fine segmentation based on the color data, the trimap, and the weight map to obtain a binary mask for the downsampled frame (pixel-by-pixel, calculating the scalar weights: wd, wc, wp, and ws for refining the pre-segmentation to obtain a final labeling mask; 330 of fig.3A; see Eq(8), and para.52—para.55). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Somanath into the teachings of Takeda by replacing a joint Bayes classifier taught by Takeda with the scalar weights taught by Somanath. Suggestion and motivation for doing so would have been to separate a scene into multiple objects using any 3D camera (Somanath: see para.4). One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the teaching of Takeda with the teaching of Somanath since doing this would amount to a simple substitution of one known element for another to obtain predictable results.

Regarding claim 3, 10, 17, the combination of Takeda and Somanath discloses, further comprising rendering a foreground video that includes a plurality of foreground frames, wherein each foreground frame is generated by segmenting a corresponding frame of the plurality of frames of the video based on the binary mask for the frame (Takeda, the application areas include the field of video surveillance; see col.8 lines 28-40; Somanath, for video data processing, see fig.6).

Regarding claim 6, 13, 19, the combination of Takeda and Somanath discloses, wherein performing fine segmentation comprises applying a graphcut technique to pixels of the frame that are classified in the trimap as unknown (Takeda, using the graph-cut for foreground and background segmentation, see col.1 lines 56-67), wherein pixels that are classified in the trimap as known foreground or known background are excluded from the graphcut technique (Takeda, using the depth and histogram contrast for face segmentation, see fig.3).

Regarding claim 7, 14, 20, the combination of Takeda and Somanath discloses the computer-implemented method of claim 1, wherein the plurality of frames is in a sequence, and further comprising: comparing the initial segmentation mask with a previous frame binary mask of an immediately previous frame in the sequence to determine a proportion of the pixels of the frame that are classified in the initial segmentation mask similar to pixels classified in the previous frame binary mask; and based on the proportion, calculating a global coherence weight, wherein calculating the weight for the pixel comprises determining the weight based at least in part on the global coherence weight and a distance between the pixel and a mask boundary of the previous frame binary mask (Somanath: calculating the scalar weights: wd, wc, wp, and ws for refining the pre-segmentation to obtain a final labeling mask; 330 of fig.3A; see Eq(8), and para.52—para.55).

Regarding claims 8, and 15, each of them is an inherent variation of claim 1, and thus it is interpreted and rejected for the reasons above set forth in the rejection of claim 1.

5-2.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Somanath and further in view of Zhong et al (WO 2016/029395, 2013, hereinafter “Zhong”). Zhong is cited by applicant in IDS received on 11/09/2021.

Regarding claim 2, 9, and 16, the combination of Takeda and Somanath does not explicitly disclose the claimed invention. However, in the same field of endeavor, Zhong teaches, further comprising applying a temporal low pass filter to the binary mask (see figure 2, ref. 220, 226; see also paragraph [0039]). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Zhong to the teachings of Somanath and Takeda. Suggestion and motivation for doing so would have been to perform temporal mask refinement on an initial mask to generate a refined mask (Zhong, see abstract). Thus, the supplemental features recited in the claim do not seem to add any patentable weights to the subject matter of the claimed inventions in view for the combination of Takeda, Somanath, and Zhong.

5-3.	Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Somanath and further in view of Liu et al (“Automatic body segmentation with graph cut and self-adaptive initialization level set (SAILS)”, hereinafter “Liu”).

Regarding claim 4, 11, 18, the combination of Takeda and Somanath does not explicitly disclose, “wherein determining the trimap comprises performing inner mask reduction for neck or shoulder area in the frame” as recited in the claim. However, in the same filed of endeavor, Liu teaches a mask generated including the neck and shoulder regions (see, fig.3). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Liu to the teachings of Somanath and Takeda. Suggestion and motivation for doing so would have been to perform an automatic human segmentation on a video using skin filtering technologies and a coarse-to-fine segmentation strategy (Liu, see Sec. 2.). 

Regarding claim 5, 12, the combination of Takeda, Somanath, and Liu discloses, wherein determining the trimap comprises performing inner mask expansion of an inner mask by adding to the inner mask pixels near the inner mask that are of skin color (Liu, see Sec. 2).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/13/2022